Citation Nr: 0407207	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  02-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than September 15, 
1999, for the award of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to a TDIU, effective September 15, 1999.  

In June 2003, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.)  


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  

Under this law, VA is required to provide specific notice to 
claimants of the evidence needed to substantiate their 
claims, and as to what evidence is to be provided by the 
claimant and what evidence VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a).  This requirement is not 
met unless VA can point to specific documents in the record 
that provide the necessary notice.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In this case, the Board has been unable to identify any 
documents in the claims file establishing that VA has 
satisfied the notification requirements of the VCAA.  
Therefore, the Board concludes that a remand of this case to 
the RO is necessary so that the veteran can be advised as to 
the specific evidence needed to substantiate his claim, and 
as to what evidence must be provided by the veteran and what 
evidence will be obtained by VA.

Accordingly, this case is remanded for the following:

1.  The RO must take appropriate steps to 
ensure that the notification requirements 
and development procedures of the VCAA 
are fully satisfied.  In particular, the 
RO should send a letter detailing the 
provisions of the VCAA and the associated 
implementing regulations.  The RO should 
also specifically notify the veteran as 
to the type of information or evidence 
that is necessary to substantiate his 
claim for an earlier effective date for a 
TDIU.  The RO should also advise the 
veteran as to which evidence must be 
obtained by the veteran, and which 
evidence will be obtained by VA on his 
behalf.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




